Citation Nr: 0116457	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  99-21 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for a back disability, 
currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for a right knee 
disorder, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for a left knee 
disorder, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had service from May 1957 to February 1960, and 
April 1964 to August 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

A hearing was held in March 2001 before the Board Member 
signing this document sitting at the RO.  A transcript of the 
hearing testimony is on file.

During the hearing the veteran raised the issue of secondary 
service connection for a hip disorder.  This issue has not 
been developed for appellate review and is referred to the RO 
for appropriate action.


REMAND

The service medical records contain an entry dated in July 
1970 which reflects the following:  "Pt injured in fall from 
rappelling tower.  Fall was approx. 30 ft with Pt. landing on 
neck & shoulders and absorbing second shock at level of 
pelvis."  Additionally he had extreme pain in his right leg 
on movement.  While the examiner reported, "no circulation 
impairment evident," minor neurological symptoms were 
reported.

By a rating dated in November 1982, service connection was 
established for back pain syndrome.  In a decision dated in 
June 1984, the Board interpreted the November 1982 rating 
decision as having established service connection for a back 
disability involving the lumbar spine and the 12th thoracic 
area.

The veteran has testified to constant pain, a great decrease 
in his range of motion in the back, and a limping gait.  In 
addition, at the hearing in March 2001, he submitted 
additional documents into evidence, including the results of 
a February 2001 lumbar spine MRI, indicating degenerative 
changes in the lumbar spine, combined with disc degeneration.

On a VA spine examination in September 2000, the examiner 
noted that an MRI of the cervical spine revealed diffuse 
cervical degenerative desiccation with broad based left 
paramedian disk bulges, and significant degenerative disk 
disease.  He reported constant back and knee pain which 
interfered with sleep.  The back pain had begun to radiate to 
the right buttock and upper thigh.  He has had increased 
spasms and pain in the last year.  He had diminished balance 
and strength on the right leg, with significantly diminished 
right thigh size.  He has a lateral deviation of the right 
foot, and was unable to heel toe walk.  His gait showed a 
slight limp with the right leg, likely due to diminished 
strength.  The examination resulted in the following 
diagnosis:  degenerative disk disease (DDD) at the thoracic 
and lumbar spine with right sciatica, and right lower 
extremity L5-S1 indication of impairment with right thigh 
atrophy and pain, and lateral deviation of the right foot.  
It was also reported that X-rays revealed osteoarthritic 
changes of the right hip and enthesopathic changes through 
the pelvis.

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that a veteran is 
entitled to be evaluated under all potentially applicable 
diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The Court has also held that a determination 
with regard to the assignment of specific ratings must be 
made upon a review of the entire evidentiary record, 
including thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993). 

The veteran's back disability is currently rated under 
Diagnostic Code 5285-5295 for back pain syndrome with history 
of vertebral fractures.  The record suggests that some 
neurological pathology may be part of the service-connected 
back disability.  Thus, his back disorder may also be 
evaluated under Diagnostic Codes 5293 for intervertebral disc 
syndrome, and Diagnostic Code 5292 for limitation of motion 
of the lumbar spine. 

In light of the reported symptomatology and objective 
findings reflecting pathology of the cervical spine, right 
sciatica, right lower extremity impairment, and pathology of 
the right hip and pelvis, the Board finds that additional 
development is required in order to properly evaluate the 
extent and severity of the service-connected back 
disability.

Moreover, it appears that the physician who conducted the VA 
spine examination in September 2000 may not have had access 
to the veteran's claims file.  See, e.g., 38 C.F.R. § 4.1 
(2000) ("It is ... essential both in the examination and in 
the evaluation of the disability, that each disability be 
viewed in relation to its history.").  See also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) ("[F]ulfillment of 
the statutory duty to assist ... includes the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, 
so that the evaluation of the claimed disability will be a 
fully informed one."

The Board also finds that the VA examination of September 
2000 did not include a consideration of the criteria of 38 
C.F.R. §§ 4.40, 4.45, and 4.59 in assessing the nature and 
extent of severity of the service-connected disability of 
the back.  The Court has held that where the evidence does 
not adequately evaluate the current state of the condition, 
VA must provide a new examination.  Olsen v. Principi, 
3 Vet. App. 480, 482 (1992) (Citing Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992)).

Regarding the increased ratings claim for the bilateral knee 
disorder, additional examination is also required.  The 
veteran contends that he should be assigned separate ratings 
for arthritis of his knees.  The veteran's knees were most 
recently examined by VA for rating purposes in May 1999.  
However, the examiner did not provide sufficiently detailed 
information to assess the degree of functional impairment 
under the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In DeLuca, the Court held that the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45, when evaluating a service-connected 
disability involving a joint.  The Court in DeLuca remanded 
the case to the Board to obtain a medical evaluation that 
addressed whether pain significantly limited the appellant's 
functional ability during flare-ups or when his joint was 
used repeatedly over a period of time.

The veteran testified that his knees are unstable and he has 
fallen several times.  He was told he may require bilateral 
knee replacement.  There is muscle weakness and right thigh 
atrophy shown by examination.  These conditions may be due to 
his knee pathology or to his service-connected back disorder.  
Under the circumstance of this case, another examination, 
with the claims folder available to the examiner, is 
warranted, and any ongoing medical records should be 
obtained.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO should request the veteran to 
identify all health care professionals 
who have provided him with medical 
treatment for his knees and back.  The RO 
should obtain medical records, not 
already associated with the claims file, 
from all sources identified by the 
veteran.  If the RO, after making 
reasonable efforts, is unable to obtain 
any records sought, the RO should notify 
the veteran of the records it has been 
unable to obtain.  

2.  The RO should arrange for the veteran 
to be scheduled for orthopedic and 
neurologic examinations to ascertain the 
current nature and severity of all 
impairment resulting from back and knee 
pathology.  The claims file must be made 
available to each examiner in conjunction 
with the examinations.  The examiners 
should elicit a detailed history from the 
veteran regarding in-service injuries and 
subsequent complaints.  The scope of the 
examinations should be broad enough to 
cover all residual conditions which are 
alleged or suggested by the veteran's 
complaints, symptoms or findings at the 
time of examination.  All complaints or 
symptoms relating to the veteran's back 
and knees having a medical cause should 
be covered by a definite diagnosis.  Any 
special diagnostic tests that are deemed 
necessary for an accurate assessment 
should be obtained.  The examiners should 
record pertinent medical complaints, 
symptoms, and clinical findings.  The 
orthopedic examiner should report all 
excursion of movement of the back and 
both knees.  Any portion of the arcs of 
motion which are painful should be so 
designated.  The orthopedic examiner 
should also determine whether either knee 
manifests instability or subluxation, and 
if so, the severity of the instability or 
subluxation.  Inasmuch as the service 
medical records reflect that the veteran 
fell approximately 30 feet from a 
rappelling tower in 1970 and landed on 
his neck and shoulders as well as his 
pelvis, the examiners should provide 
responses to the following questions:

? What conditions found on examination 
are as likely as not a residual of an 
in-service injury or secondary to the 
service-connected back disability or 
bilateral knee disability?

? Can the degenerative disk disease of 
the cervical, the thoracic, or the 
lumbar spine be dissociated from in-
service injury or the service-
connected back disability?

? Can the right sciatica and/or the 
right thigh atrophy be dissociated 
from in-service injury or the service-
connected back disability or bilateral 
knee disability?

? Can the osteoarthritic changes of the 
right hip and/or the enthesopathic 
changes through the pelvis be 
dissociated from in-service injury or 
the service-connected back disability 
or bilateral knee disability?

? Does the service-connected back 
disability or the bilateral knee 
disability cause pain, weakened 
movement, excess fatigability, and/or 
incoordination, and if so, how do 
these manifestations impact the 
veteran's ability to function?

Each examiner should, insofar as 
possible, be aware of the results of the 
other's examination and the same 
disability should not be covered by more 
than one diagnosis from different 
examining physicians.  Any 
inconsistencies and duplications between 
the findings of the specialists should be 
resolved before the report is completed.

3.  Following completion of the above, 
the RO should review the claims file to 
ensure that all of the foregoing 
requested development has been completed. 
In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this REMAND, and 
if they are not, the RO should implement 
corrective action.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

5.  After completion of the above, the RO 
should readjudicate the issues on appeal 
with consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this REMAND.  If the 
benefits sought on appeal remains denied, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

